IN THE UNITED STATES DISTRICT COURT
FOR 'I`HE SOUTHERN DIS'I`RICT OF OHIO

 

 

TRESSA SHERROD, et al. * Case No. 3214-Cv-()O454-WHR
Plaintiffs * .ludge Rice
v. * ORDER AND ENTRY OF
PARTIAL DISMISSAL WITHOUT
OFFICER SEAN WILLIAMS, et al. * PREJUDICE
Defcndants
=k =t= =i= >t= * >)=

Considering the Plaintiffs’ Motion for Partial Dismissal Without Prejudice,

IT IS HEREBY ORDERED, ADJUDGED AND DECLARED that all claims under
Count Eight of the Complaint in the above-referenced matter [Dt)c. #l] claiming or seeking relief
for alleged violations of the Fifth, Sixth, or Eighth Amendments to the United States Constitution
are dismissed without prejudice All remaining claims, allegations and causes of action of Count
Eight of the Complaint, and the remainder of the Complaint, remain pending unless otherwise
ordered.

Dated this .'L%`. th day of January, 2019.

U>_..@\

Honorable Walter H. Rice
United States District Court Judge

